Citation Nr: 9932862	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  99-03 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The appellant and her spouse were married from February 1939 
until his death in August 1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 1998 decision from the Manila, 
Philippines, Department of Veterans Affairs (VA) Regional 
Office (RO), which denied entitlement to VA benefits due to a 
determination that the appellant's spouse did not have the 
required military service to be eligible for VA benefits.  


FINDING OF FACT

The United States Army Reserve Personnel Center (ARPERCEN) 
has certified that the appellant's spouse had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the U.S. Armed 
Forces.


CONCLUSION OF LAW

The criterion of "veteran" for purposes of entitlement to 
VA benefits has not been met.  38 U.S.C.A. §§ 101, 107 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.1, 3.2, 3.8, 3.9, 3.203 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The record contains a report, dated in February 1972, 
indicating that the appellant's spouse was inducted in the 
Scout Ranger Guerillas, attached to the 121st infantry 
Regiment, Philippine Scouts.  No dates of service were 
reported.  An "Appointment and Mission Order," dated in 
February 1972, under the heading of "Scout Ranger 
Guerrillas, Attached to 121st Inf. Regiment P.S. AUS," stated 
that the appellant's spouse was being assigned as 
"intelligence service of the Scout Ranger Guerillas."  
Another report appears to indicate that the appellant's 
spouse began service in October 1942.  

The appellant's spouse died on August [redacted], 1981.  The death 
certificate reported the cause of death as cardio-respiratory 
arrest due to myocardial infarction.  The appellant filed an 
initial claim for VA benefits in April 1998.  She reported 
that her spouse served from October 1942 to November 1945 for 
the Scout Ranger Guerillas attached to the 121st Infantry, 
Philippine Scouts, Army of the United States.  

In July 1998, ARPERCEN certified that the appellant's spouse 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the United States Armed Forces.  

In a memorandum for file, dated in March 1999, the RO noted 
that it had received more than 700 applications for benefits 
from individuals, who claimed recognized guerilla service and 
being attached to the 121st Infantry Regiment, Philippine 
Scouts, Army of the United States.  The RO stated that not 
one of these individuals had been confirmed to have valid 
military service in the Philippine Commonwealth Army 
including the recognized guerrillas.  Investigations 
conducted by the RO confirmed that documents purporting to 
show military service with the guerrillas and attachment to 
the 121st Infantry Regiment were contrived and for the most 
part, contained neither a valid Commonwealth army service 
number or a service number that would be assigned to a person 
inducted into the Philippine Scouts.  The RO noted 
specifically that the records submitted by the appellant 
contained no valid Commonwealth Army or Philippine Scout 
service number.  



II. Analysis

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d) (1998).  The term "veteran of any war" means any 
veteran who served in the active military, naval or air 
service during a period of war.  38 C.F.R. § 3.1(e) (1998).  
Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except those inducted between October 6, 
1945 and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not for pension or burial benefits.  38 U.S.C.A. § 107; 
38 C.F.R. § 3.8(c) and (d).  Active service will be the 
period certified by the service department.  38 C.F.R. § 
3.9(a) and (d) (1998).  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21, 23 (1991).  For the purpose of establishing 
entitlement to VA benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate 
of Release or Discharge from Active Duty, or original 
Certificate of Discharge, without verification from the 
appropriate service department under the following 
conditions: (1) The evidence is a document issued by the 
service department; (2) The document contains needed 
information as to length, time and character of service; and, 
(3) in the opinion of VA the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (1998).  The Court of Veterans Appeals has held that 
the Secretary has lawfully promulgated regulations making 
service department findings "binding on the VA for purposes 
of establishing service in the U.S. Armed Forces."  Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992).  

In the instant case, the service department has certified 
that the appellant's spouse had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board notes that, although the appellant claims her 
spouse had service from 1942 to 1945, the records submitted 
to verify this service are dated after 1972.  In any event, 
the Board is bound by the finding of the service department, 
and thus finds that the appellant's spouse did not have 
recognized service so as to confer eligibility for 
VA benefits.  Since the law pertaining to eligibility for the 
claimed benefits is dispositive of this issue, the 
appellant's claim must be denied because of the absence of 
legal merit or entitlement under the law.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals

 

